DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 5-14 are pending 
Claim 15 is withdrawn
Claims 1, 5 and 10 are amended
Claims 3-4 have been canceled
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Belau et al. US2019/0157051 (US’051) in view of Delgadino et al. US 2008/0194111 (US’111).

Regarding claims 1-2, 5 and 10, US’051 teaches cleaning an etch chamber in the formation of memory (para. 1). US’051 further teaches a process chamber 200 including substrate support 234 including an electrostatic chuck 208 and edge ring 209 (stage) connected to RF power supply (a high-frequency power supply connected to the stage) and including lift pins 508 (lifting mechanism) for moving a substrate 503 up and down relative to the substrate support (para. 14, see fig. 2). Therefore, US’051 teaches a method of cleaning a stage in a plasma processing apparatus comprising the stage on which a substrate is placed, a lifting mechanism configured to raise and lower the substrate with respect to the stage, and a high-frequency power supply connected to the stage. US’051 further teaches in a substrate support exposed cleaning step the substrate is lifted from the stage to remove deposits 512 from the stage that could not be cleaned while the wafer covered the stage. An RF power is applied to the upper and lower electrode (stage) and a plasma is generated to remove the residue 512, since the raised cleaning wafer 503 allows plasma to reach and react with the residue 512 (para. 14, 20, see fig. 5). Therefore, US’051 teaches the method comprising: separating the stage and the substrate from each other using the lifting mechanism; and removing a deposit deposited on the stage with plasma generated by supplying a high- frequency power from the high-frequency power supply to the stage after the separating the stage and the substrate from each other

US’051 is silent with regard to in the separating the stage and the substrate from each other a separation distance between the stage and the substrate is set such that a combined impedance formed around an outer peripheral portion of the stage is lower than a combined impedance formed immediately above a central portion of the stage, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3.5mm, with regard to claim 1, wherein the separation distance between the stage and the substrate is smaller than a thickness of a sheath of the plasma generated in the removing the deposit, with regard to claim 2, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3 mm, with regard to claim 5 and wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3 mm, with regard to claim 10.

US’111 teaches ashing of resist and removal of process residues that form on a substrate (para. 2). US’111 further teaches in the cleaning process, the substrate 15 is lifted off from the receiving surface of the support by activation of a lift pin assembly within the support. To raise the substrate 15 off of the support, the lift pins are moved so that the lift pins extend through conduits in the support to contact the backside surface of the substrate 15 to lift the substrate off the receiving surface of the support to a height or distance d above the substrate support. The distance d that the substrate 15 is raised above the substrate receiving surface of the substrate support is selected in relation to the pressure of energized cleaning gas present in the process chamber. In one version, the substrate 15 is raised above the receiving surface of the substrate support by a distance d that is at least about 1 mm. If the lift pins are not raised high enough, then the plasma can form arcing and glow discharges between the substrate backside and the support surface due to the concentrated electrical field. Thus, in one version, the lift pins are raised to lift the substrate 15 above the substrate support by a distance of from about 1 to about 5 millimeters (para. 23). Therefore, one of ordinary skill in the art would know that the possible height to raise the substrate in US’051 would include from about 1 to about 5 millimeters to be an appropriate distance from the stage to allow the plasma to pass under the wafer to reach the residue 512 and prevent arcing and glow discharges between the substrate and the stage. The distance of from about 1 to about 5 millimeters overlaps the claimed ranges recited in claims 3-5 and 10. The modified US’615 does not state the impedance values recited in claim 1, however the recites processing steps are supplying a high frequency power to the power supply and separating the stage and the substrate by a distance. Therefore, it appears that a process that includes the recited supply of power and distance between the substrate and the support would include the recited requirements of claim 1. Similarly claim 2 does not recite any additional process variables to achieve the requirements claimed. Therefore, it appears that a process that includes performing the steps recited in claim 1 would result in the same requirements recited in claims 1 and 2.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of to in the separating the stage and the substrate from each other a separation distance between the stage and the substrate is set such that a combined impedance formed around an outer peripheral portion of the stage is lower than a combined impedance formed immediately above a central portion of the stage, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3.5mm, with regard to claim 1, wherein the separation distance between the stage and the substrate is smaller than a thickness of a sheath of the plasma generated in the removing the deposit, with regard to claim 2, wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3 mm, with regard to claim 5 and wherein the separation distance between the stage and the substrate is in a range of 2.3 mm to 3 mm, with regard to claim because US’111 teaches overlapping ranges for the claimed distance and that the possible height to raise the substrate in US’051 would include from about 1 to about 5 millimeters to be an appropriate distance from the stage to allow the plasma to pass under the wafer to reach the residue 512 and prevent arcing and glow discharges between the substrate and the stage, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claims 6-7 and 11, the modified method of US’512 teaches the method of cleaning a stage in a plasma processing chamber according to claims 1 and 5. US’512 further teaches the stage includes an edge ring (ring member) surrounding the electrostatic chuck (placement surface) of the stage, which reads on a ring member provided to surround an outer periphery of a placement surface of the stage. The modified method of US’512 further teaches a separation distance within the claimed range, and as discussed in applicant’s specification by setting the separation distance in such a range, it is possible to cause the plasma to be appropriately unevenly distributed around the outer peripheral portion of the stage. That is, it is possible to generate ring-shaped plasma around the outer peripheral portion of the stage while protecting the central portion of the stage from the plasma. The density of the plasma generated in the removal process is higher around the outer peripheral portion of the substrate than in the central portion of the substrate (para. 94-96 of the instant application publication). Therefore, it appears that the modified method of US’512 would further include wherein a density of the plasma generated in the removing the deposit is higher around an outer peripheral portion of the substrate than in a central portion of the substrate, with regard to claims 6 and 11 and the density of the plasma generated in the removing the deposit is higher in an inner peripheral portion than in an outer peripheral portion of the ring member, with regard to claim 7.

Regarding claims 8 and 12, the modified method of US’512 teaches the method of cleaning a stage in a plasma processing chamber according to claims 1 and 7. US’512 further teaches the cleaning plasma includes O2 (para. 20), which reads on wherein the removing the deposit includes generating plasma of an oxygen-containing gas, with regard to claims 8 and 12.

Regarding claims 9 and 13, the modified method of US’512 teaches the method of cleaning a stage in a plasma processing chamber according to claims 1 and 8. US’512 further teaches the process includes a protected cleaning step of cleaning the processing chamber (processing container) with the stage covered with the wafer (para. 19), which reads on wherein the plasma processing apparatus further comprises a processing container in which the stage is accommodated, and the method further comprises removing a deposit deposited in the processing container using the plasma in a state in which the substrate is placed on the stage before the separating the stage and the substrate from each other.

Regarding claim 14, the modified method of US’512 teaches the method of cleaning a stage in a plasma processing chamber according to claim 1. US’512 further teaches the stage in located in a processing chamber, as discussed above, which reads on wherein the plasma processing apparatus further comprises a processing container in which the stage is accommodated. US’512 further teaches in other embodiments, the two step clean process with a protected clean step and an exposed clean step may be replaced with a single clean process. For example, an embodiment may provide only a protected clean. In another embodiment, a cleaning wafer is not used, so that the exposed clean is a waferless cleaning process. Therefore, US’512 teaches alternative cleaning processes including a cleaning process in which no substrate is accommodated in the chamber.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’512 to include the method further comprises removing a deposit deposited in the processing container using the plasma in a state in which no substrate is accommodated in the processing container before the separating the stage and the substrate from each other or after the removing the deposit because US’512 teaches these processes as being alternatives and it is prima facie obvious to combine two alternatives each of which is taught by the prior art to be useful for the same purpose, in order to form a third process alternative to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

Response to Amendment
Applicant’s amendments to independent claim 1 to incorporate subject matter of claim 4 into claim 1 has changed the scope of claim 1. However, the teachings of US’051 in view of US’111 still reads on the limitation recited. Therefore, a new ground(s) of rejection of claim 1 is made under 103 as obvious over US’051 in view of US’111 which includes both the rejection of claim 1 as stated in the non-final office action mailed 3-29-22 and rejection of claim 4 as stated in the non-final office action relevant to subject matter incorporated into claim 1.

Response to Arguments
Applicant's arguments filed 6-29-22 have been fully considered but they are not persuasive.
In response to applicant argument that the claimed process controls the etch rate in an unexpected way has been considered but is not deemed persuasive. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The claim does not require any particular etch rates to occur in the removing deposits step. Additionally, the recitation of “wherein, in the separating the stage and the substrate from each other, a separation distance between the stage and the substrate is set such that a combined impedance formed around an outer peripheral portion of the stage is lower than a combined impedance formed immediately above a central portion of the stage” does not necessarily require that the combined impedance values to occur during the removing a deposit or to occur at all. The removal of deposits step is required to be performed after the separating the stage and the substrate from each other but is not necessarily required to be performed with the separation distance set to any particular value. The wherein clause only requires the separation distance to be selected such that it can occur. As discussed above, it would be within the knowledge of one of ordinary skill in the art to set the separation distance within the claimed range such that it can occur.

	
	Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713